Case 20-15320-LMI Doc 70 Filed 11/20/20 Page1of14

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: .
BYRON V FLORES, ‘ Case no. 20-15320-BKC-LMI
Chapter 13

Debtor(s). /

 

EXETER FINANCE LLC'S MOTION FOR RELIEF FROM STAY AND CERTIFICATE
OF SERVICE OF NOTICE OF HEARING

 

Exeter Finance LLC fka Exeter Finance Corp. ("Movant"),
pursuant to 11 U.S.C. 362(d) (1), moves for relief from the automatic
stay as follows:

1. On May 14, 2020, debtor(s) filed for Chapter 13 of the
Bankruptcy Code.

2. On August 12, 2019, debtor executed a contract pertaining
to the purchase of a 2019 MAZDA CX3 UTILITY 4D TOURING 2.0L I4, VIN
JMIDKDC76K1406647 (Account #XXX4637). A copy of the contract is
attached as Exhibit A. The assignment of the contract to Exeter
Finance LLC is located at the bottom of Page 7 of Exhibit A.

3. Movant provided buyer with the financing to purchase the
vehicle and noted its lien on the vehicle’s Title. Proof of title
is attached as Exhibit B.

4. Debtor defaulted by failing to remit the monthly payments
on the account due for May 26, 2020 through October 26, 2020, in the
amount of $482.86 each for a total of $2,897.16.

5. The payoff balance owed on this loan account is $21,815.55,
as of November 11, 2020, excluding attorney fees and costs. An
affidavit of indebtedness is attached as Exhibit C.

6. Counsel for Movant has contacted the debtors’ attorney

prior to the filing of the motion.
Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 2 of 14

7. Movant has been unable to verify insurance coverage on the
vehicle.
8. Debtor’s Chapter 13 plan does not provide for payment of

Movant’s claim through the Chapter 13 Trustee.

9. A proposed order is attached as Exhibit D.

WHEREFORE, Movant requests an order under section 362 (d) (1)
modifying the stay in rem so that Movant may repossess or replevy
the vehicle, sell the vehicle, and apply the proceeds of the sale to
the debt owed to Movant, and determining that Federal Rule of
Bankruptcy Procedure 4001(a)(3) is not applicable and Movant may

immediately enforce and implement the stay relief order.

I HEREBY CERTIFY that I am admitted to the bar of the United States District
Court for the Southern District of Florida and I am in compliance with the
additional qualifications to practice in this court set forth in Local Rule 2090-
1(A).

I HEREBY CERTIFY that on November 20, 2020, copies of the
foregoing motion and notice of hearing were transmitted via ECF to
the Office of the US Trustee, Nancy K. Neidich, Trustee, Robert
Sanchez, Esq., attorney for debtor, & mailed to Byron V. Flores,
debtor, 14035 NW 34 Avenue, Miami, FL 33168.

GERARD M. KOURI, JR., P.A.

Attorney for Movant

5311 King Arthur Avenue, Davie, FL 33331
Tel: (954)862-1731, Fax (954)862-1732

[| Gerard M. Kouri, Jur.

GERARD M. KOURI, JR., ESQ.
FBN 375969

By:

 
Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 3 of 14

IEAM 353-FL-ARB-ea 5/14

RETAIL INSTALLMENT SALE CONTRACT — SIMPLE FINANCE CHARGE
(WITH ARBITRATION PROVISION)

 

PH3ZQ / RR-3-338547EC5194725 /
Dealer Number 4190 Contract Number 73709878
Buyer Name and Address Co-Buyer Name and Address Seller - Creditor (Name and Address)
NIA Al Hendrickson Jr. Enterprises, Inc.
BYRON FLORES §201 WEST SAMPLE ROAD
14035 NW 3RD AVE COCONUT CREEK, FL 33073
Miami, FL 33168 MIAMI-DADE
Buyer's Birth Moni Co-Buyer's Birth Month: N/A

 

 

 

 

 

You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contract, you choose to buy the vehicle
on credit under the agreements in this contract. You agree to pay the Seller-Creditor (sometimes “we” or “us” in this contract) the Amount Financed and
Finance Charge in U.S. funds according to the payment schedule below. We will figure your finance charge on a daily basis at the Base Rate of
12.81 __% per year. The Truth-In-Lending Disclosures below are part of this contract.

You have thoroughly inspected, accepted, and approved the vehicle in all respects.

 

 

 

 

Make Weight
New/Used/Demo Year and Model (Ibs.) Vehicle tdentification Number Primary Use For Which Purchased
Personal, family, or household unless
otherwise indicated below
Used 2019 Mazda CxX-3 NIA JM1DKDOC76K1406647 CJ business
([] agricuttural Cc] NIA

 

 

 

 

You agree that we advised you whether, based on seller's knowledge, the vehicle was titled, registered, or used as a taxicab, police vehicle, short term rental or is
a vehicle that ts rebullt or assembled from parts, a kil car, a replica, a flood vehicle, or a manufacturer buy back.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEDERAL TRUTH-IN-LENDING DISCLOSURES WARRANTIES SELLER DISCLAIMS
PER NNUAL FINANCE Amount protal of Total Sate Unless the Seller makes a written warranty, or
RATE The dollar The amount of The amount you The total cost of enters into a Service contract within 90 days
The cost of amount the credit provided | will have paid after | your purchase on | | from the date of this contract, the Seller makes
your credit as credit will to you or you have made atl | credit, including | |No warranties, express or implied, on the
a yearly rate. cost you. on your behalf, payments as your down vehicle, and there will be no implied warranties
scheduled. ; a ita .g| | of merchantability or of fitness for a particular
— urpose.
1781___ %| $ _13,630.37_]¢ 2112655 |¢ 3476592 |g 35,265.92 rae provision does not affect any warranties
Your Payment Schedule Will Be: (e) means an estimate | | covering the vehicle that the vehicle manufacturer
Number of Amount of When Payments may provide.
Payments Payments Are Due
72 $ 482.86 Monthly beginning 09/26/2019 Returned Payment Charge: ii any check or other payment instrument you
give us is dishonored or any electronic payment you make is retumed
unpaid, you will pay a charge of $25 if the payment amount is $50 or less;
NIA NIA N/A $30 if the payment amount is over $50 but not more than $300: S40 if the
Or As Follows: payment amount is over $200; or such amount as permitted by law.
N/A Florida documentary stamp tax required by law in the amount of
$ 74.20 has been paid or will be paid
Late Charge. If payment is nol received in full within _10__ days after it is due, you will pay a late charge directly to the Department of Revenue,
of __5__% of each installment. Certificate of Registration No. N/A
Prepayment. f you pay off all your debt early, you may have to pay a penalty.
Security Interest. You are giving a security interest in the vehicle being purchased. You assign all manufacturer rebates and cash back
. , . oo _ . incentives used as a downpayment on this contract to seller.
Additional Information: See this contract for more information including information about nonpayment, You agree to complete all documents required for assignment
default, prepayment penalties, any required repayment in full before the scheduled date and security interest. of rebates and incentives.

 

 

 

Electronic Contracting and Signature Acknowledgment. You agree that (i) this contract is an electronic contract executed by
you using your electronic signature, (ii) your electronic signature signifies your intent to enter into this contract and that this
contract be legally valid and enforceable in accordance with its terms to the same extent as if you had executed this contract using
your written signature and (iii) the authoritative copy of this contract ("Authoritative Copy") shall be that electronic copy that resides
in a document management system designated by us for the storage of authoritative copies of electronic records, which shall be
deemed held by us in the ordinary course of business. Notwithstanding the foregoing, if the Authoritative Copy is converted by printing
@ paper copy which is marked by us as the original (the “Paper Contract"), then you acknowledge and agree that (1) your signing of
this contract with your electronic signature also constitutes issuance and delivery of such Paper Contract, (2) your electronic signature
associated with this contract, when affixed to the Paper Contract, constitutes your legally valid and binding signature on the Paper
Contract and (3) subsequent to such conversion, your obligations will be evidenced by the Paper Contract atone.

xX Vibe A §53-FL-ARB-ea 5/14.v1 Page 1 of 7
Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 4 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEMIZATION OF AMOUNT FINANCED Used Car Buyers Guide. The infor-
1 Cash Price (including $ 1,075.64 sates tax) § —_17,429.19(1)) mation you see on the window form for
2 Total Downpayment = this vehicle is part of this contract.
Gross Trade-In Allowance § NIA Information on the window form
overrides any contrary provisions in the
Less Pay Of Made By Seller (e) $ N/A contract of sale
Equals Net Trade In $____NiA Spanish Translation: Guia para
+ Cash $ ___500.00 compradores de vehiculos usados. La
+ Other N/A $ NIA informaci6n que ve en el formulario de
{If total downpayment is negative, enter “0” and see 4J below) $ ____ 500,00(2)} la ventanilla para este vehiculo forma
tip Barna ein 2 $1888] Patton nee te meets, 2
4 Other Charges [ncluding Amounts Paid to Others on Your Behalt ventanilla. deja sin efecto toda
(Seller may keep part of these amounts): disposicién en contrario contenida en
A Cost of Optional Credit !nsurance Paid to Insurance el contrato de venta.
Company or Companies.
Life 5 NIA OPTIONAL SERVICE CONTRACTS
Disability $ NIA § NYA You are not pequired ac uy a Service
B Vendor's Single Interest Insurance Paid {o Insurance Company $ NIA contrac conten providers for any Service
C Other Optional insurance Paid to Insurance Company or Companies $ N/A contracts you buy will not affect our
D Optionat Gap Contract $ 895.00 decision to sell or extend credit to you.
E Official Fees Paid to Government Agencies $ 1,039.45
F Government Documentary Stamp Taxes § 74.20 REJECTION OR REVOCATION
G Government Taxes Not Included in Cash Price 5 153.86 If you are permitted under Florida’s
H_ Government License and/or Registration Fees Uniform Commercial Code to reject or
icense F 195.85 revoke acceptance of the vehicle and you
ricense Fee — $ - claim a security interest in the vehicle
Government Gettficate of Tite Fees _ $ NIA because of this, you must either: (a) post a
J Other Charges (Seller must identity who is paid and bond in the amount of the disputed
describe purpose} balance; or (b) deposit all installment
toN/A for Prior Credit or Lease Balance (e) $ NIA payments as they become due into the
toUS WARRANTY for Maintenance Plan $ 1,899.00 registry of a court of competent jurisdiction.
t l
ee 2 on $ ‘ . SERVICING AND COLLECTION CONTACTS
2 or NIA $ You agree that we may try to contact you
toN/A for N/A $ N/A in writing, by e-mail, or using pre-
toN/A for N/A $ N/A recorded/artificial voice messages, text
to N/A for N/A $ NIA messages, and automatic telephone dialing
to N/A for NIA $ NIA systems, as the law allows. You also agree
to NIA for N/A 5 NA that we may try to contact you in these and
to N/A ‘or NIA NIA other ways at any address or telephone
$ number you provide us, even if the
Total Other Charges and Amounts Paid to Others on Your Behalf $ 4,197.36 (4) telephone number is a cell phone number
5 Loan Processing Fee Paid to Seller (Prepaid Finance Charge) $ —_____N/A(5)|_ or the contact results in a charge to you.
6 Amount Financed (3 plus 4) $ 21,126.55 (6)

 

 

 

APPLICABLE LAW

 

Federal law and the law of the state of our
address shown on page 1 of this contract
NIA /Year__N/A __ . SELLER'S INITIALS __N/A__ apply to this contract.

OPTION: (_] You pay no finance charge if the Amount Financed, item 6, is paid in full on or before

 

 

 

OPTIONAL GAP CONTRACT. A gap contract (debt cancellation contract) is not required to obtain credit and will not be provided unless you sign below and agree
to pay the extra charge. If you choose to buy a gap contract, the charge is shown in Item 4D of the Itemization of Amount Financed. See your gap contract for
details on the terms and conditions it provides. It is a part of this contract.

Tem 72 Ms, Uswe GAP
Name of Gap Contract

| want to buy a gap contract.
4.
Buyer Signs x A_“"S

 

 

NO COOLING OFF PERIOD
State law does not provide for a “cooling off” or cancellation period for this sale. After you sign this contract,
you may only cancel it if the seller agrees or for legal cause. You cannot cancel this contract simply because
you change your mind. This notice does not apply to home solicitation sales.

 

 

 

 

Agreement to Arbitrate: By signing below, you agree that, pursuant to the Arbitration Provision on page 7 of this contract, you or we may elect to resolve any
dispute by neutral, binding arbitration and not by a court action. See the Arbitration Provision for additional information concerning thy Rareement to arbitrate.
Buyer Signs X == Co-Buyer Signs X B.

 

 

 

LAW 553-FL-ARB-ea 5/141 Page 2 of 7
Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 5 of 14

Insurance, You may buy the physical damage insurance this contract requires from anyone you choose who is acceptable to us. You are not required to buy any other insurance to obtain

cred uniess the box indicating Vendor's Single Interest Insurance is required is checked below, Your choice of insurance providers will not affect our decision to sell you the vehicle or extend
credit to you.

if any insurance is checked below, policies or certificates from the named insurance companies will describe the terms and conditions.
Check the insurance you want and sign below:
Optional Credit Insurance

 

 

 

 

(1 Cresit Lite: (1) Buyer [_] Co-Buyer {_] Both (_] Credit Disabitity: {| Buyer (] Co-Buyer [-] Both
Term WA Term N/A
Premium: Credit Lite $ N/A Credit Disability ¢ N/A

Insurance Company Name N/A Home Office Address N/A

 

 

Credit life insurance and credit disabilty insurance are not required to obtain credit. Your decision to buy or not to buy credit life insurance and credit disability insurance will not be a factor in the credil
approval process. They will not be ed uniess you sign and agree to pay the extra cost. If you choose this insurance, the cos! is shown in Item 4A of the Itemization of Amount Financed, Credit life
insurance is based on your original payment schedule. This insurarice may not pay all you owe on this contract if you make late payments. Credit disability insurance does not cover any increase in your
payment or in the number of payments.

Hf the box above is checked to indicate that you want credil life insurance, please read and sign the following acknowledgments:

1. You understand that you have the oplion of assigning any other policy or policies you own or for the purpase of covering this extension of credit and that the policy need nol be sed
from us in order to oblah the extension of edit ‘gang any ied may Procure pe 9 Key purcha

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XC N/A NIA XC N/A NIA
Buyer Date Co-Buyer Date
2. You understand that the credit life coverage may be deferred if, al the time of application, you are unable to engage in employment or unable to perform normal activities of a person of like age and
sex. (You need not sign this acknowledgement if the proposed cradit life insurance policy does not contain this restriction.)
XD N/A NIA XD N/A NIA
Buyer Date Co-Buyer Date
3. You understand that the benefits under the policy will terminate when you reach a certain age and affirm that your age is accurately represented on the application or policy.
XE N/A NIA XE N/A NIA
Buyer Date Co-Buyer Date
Other Optional Insurance
UJ NIA NIA Premium $ N/A
Type of Insurance Term
insurance Company Name & Address
N/A
O NIA NIA Premium $ N/A
Type of Insuranca Term
Insurance Company Name & Address
N/A
LJ N/A NA Premium $ N/A
Type of Insurance Term
Insurance Company Name & Address
N/A
im WA NIA Premium $ N/A
Type of Insurance Term
Insurance Company Name & Address
N/A
O NIA N/A Premium $ N/A
Type of Insurance Term
Insurance Company Name & Address
N/A
Other optional insurance is not required to obtain credit. Your decision to buy or not buy other optional insurance will not be a factor in the credit approval process. it will not be provided unless you sign
and agree to pay the extra cost.
| want the insurance checked above.
XF N/A NIA. XF N/A NA
Buyer Signature Date Co-Buyer Signature Date

 

LIABILITY INSURANCE COVERAGE FOR BODILY INJURY AND PROPERTY DAMAGE CAUSED TO OTHERS IS NOT INCLUDED IN THIS CONTRACT.

 

 

(-] VENDOR'S SINGLE INTEREST INSURANCE (VSI insurance): If the preceding box is checked, the Creditor requires VSI insurance for the initial term of the contract to
protect the Creditor for loss or damage to the vehicle (collision, fire. thefl). VSI insurance is for the Creditors sole protection. This insurance does not protect your interest in the
vehicle. You may choose the insurance company through which the VSI insurance is obtained. If you elect to purchase VS! insurance through the Creditor, the cost of

 

 

this insurance Ils$_ N/A _ ands also shown in item 48 of the itemization of Amount Financed. The coverage is for the initial term of the contract.
You authorize us to purchase Vendor's or Lender's Single Interest insurance.
Buyer Signs X_G N/A Co-Buyer Signs X G N/A Date; N/A

 

 

 

 

LAW 553-FL-ARB-ea 5/14.v1 Page 3 of 7
Case 20-15320-LMI

OTHER IMPORTANT AGREEMENTS

Doc 70 Filed 11/20/20 Page 6 of 14

 

1. FINANCE CHARGE AND PAYMENTS

How we will figure Finance Charge. We will treat any Prepaid
Finance Charge as fully earned on the date of this contract. We will
figure the rest of the finance charge on a daily basis at the Base
Rate on the unpaid part of your Principal Balance. Your Principal
Balance is the sum of the Amount Financed and the Prepaid
Finance Charge, if any.

How we will apply payments. We may apply each payment to the
earned and unpaid part of the Finance Charge, to the unpaid part
of your Principal Balance and to other amounts you owe under this
contract in any order we choose.

How late payments or early payments change what you must
pay. We based the Finance Charge, Total of Payments, and Total
Sale Price shown on page 1 of this contract on the assumption that
you will make every payment on the day it is due. Your Finance
Charge. Total of Payments, and Total Sale Price will be more if you
pay late and less if you pay early. Changes may take the form of a
larger or smaller final payment or, at our option, more or fewer
payments of the same amount as your scheduled payment with a
smalter final payment. We will send you a notice telling you about
these changes before the final scheduled payment is due.

You may prepay. You may prepay all or part of your Principal
Balance at any time. If the contract is paid in full within six months
after the date you sign it, we may impose an acquisition charge, not
exceeding $75, for services performed on your behalf for
processing this contract. If you prepay, you must pay the earned
and unpaid part of the Finance Charge and all other amounts due
up to the date of your payment.

You may ask for a payment extension. You may ask us for a
deferral of the scheduled due date of all or any part of a payment
(extension). If we agree to your request, we may charge you a $15
extension fee. You must maintain the physical damage insurance
required by this contract (see 2.d.) during any extension. If you do not
have this insurance, we may buy it and charge you forit as this contract
says. You may extend the term of any optional insurance you bought
with this contract to cover the extension if the insurance company or
your insurance contract permits it, and you pay the charge for
extending this insurance.

if you get a payment extension, you will pay additional finance charges
at the Base Rate on the amount extended during the extension. You will
also pay any additional insurance charges resulting from the extension,
and the $15 extension fee if we charge you this fee,

 

2. YOUR OTHER PROMISES TO US

if the vehicle is damaged, destroyed, or missing. You agree to
pay us all you owe under this contract even if the vehicle is
damaged, destroyed, or missing.

Using the vehicle. You agree not to remove the vehicle from the
U.S, or Canada, or to sell, rent, lease, or transfer any interest in the
vehicle or this contract without our written permission. You agree
not to expose the vehicle to misuse, seizure, confiscation, or
involuntary transfer. If we pay any repair bills, storage bills, taxes,
fines, or charges on the vehicle, you agree to repay the amount
when we ask for it.

€.

Security Interest.

You give us a security interest in:

* The vehicle and ail parts or goods put on it;

* All money or goods received (proceeds) for the vehicle:

* All insurance, maintenance, service, or other contracts we
finance for you; and

* All proceeds from insurance, maintenance, service, or other
contracts we finance for you. This includes any refunds of
premiums or charges from the contracts.

This secures payment of all you owe on this contract. It also secures

your other agreements in this contract. You will make sure the title

shows our security interest {lien) in the vehicle.

Insurance you must have on the vehicle.

You agree to have physical damage insurance covering loss of or

damage to the vehicle for the term of this contract. The insurance

must cover our interest in the vehicle. If you do not have this

insurance, we may, if we choose, buy physical damage insurance. If

we decide to buy physical damage insurance, we may either buy

insurance that covers your interest and our interest in the vehicle, or

buy insurance that covers only our interest. If we buy either type

of insurance, we will tell you which type and the charge you must pay.

The charge will be the premium of the insurance and a finance charge

at the highest rate the law permits. If the vehicle is lost or damaged,

you agree that we may use any insurance settlement to reduce what

you owe or repair the vehicle.

What happens to returned Insurance, maintenance, service, or

other contract charges. If we obtain a refund of insurance,

maintenance, service, or other contract charges, you agree thal we

may subiract the refund from what you owe.

 

3. IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES

You may owe late charges. You will pay a late charge on each late
payment as shown on page 1 of this contract. Acceptance of a late
payment or late charge does not excuse your late payment or mean
that you may keep making late payments.
If you pay late, we may also take the steps described below.
You may have to pay all you owe at once. If you break your
promises (default), we may demand that you pay all you owe on this
contract at once. Default means:
* — You do not pay any payment on time;
You give false, incomplete, or misleading information on a credit
application;
* You start a preceeding in bankruptcy or one is started against
you or your property; or
* You break any agreements in this contract.
The amount you will owe will be the unpaid part of your Principal
Balance plus the earned and unpaid part of the Finance Charge, any
late charges, and any amounts due because you defaulted,
You may have to pay collection costs. If we hire an attorney to
collect what you owe, you will pay the attorney's fee and court costs
as the law allows. This includes any attorneys’ fees we incur as a
result of any bankruptcy proceeding brought by or against you under
federal law.

LAW 553-FL-ARB-oa 5/14.v1_ Page 4 of 7
Case 20-15320-LMI Doc 70

d. We may take the vehicle from you. if you default, we may take
(repossess) the vehicle from you if we do so peacefully and the law
allows it. If your vehicte has an electronic tracking device, you agree that
we may use the device to find the vehicle. if we take the vehicle, any
accessories, equipment, and replacement parts will Stay with the
vehicle. If any personal items are in the vehicle, we may store them for
you at your expense. If you do not ask for these items back, we may
dispose of them as the law allows.

How you can get the vehicle back if we take it. If we repossess the
vehicle, you may pay to get it back (redeem). We wil teil you how much

to pay to redeem. Your right to redeem ends when we sell the vehicle.

f. Wewill sell the vehicle if you do not get it back. If you do not redeem,
we will sell the vehicle. We will send you a written notice of sale before
selling the vehicle.

Filed 11/20/20 Page 7 of 14

We will apply the money from the sale, less allowed expenses, to the
amount you owe. Allowed expenses are expenses we pay as a direct
result of taking the vehicle, holding it, preparing it for sale, and selling it.
Attorney fees and court costs the law permits are also allowed expenses.
lfany money is left (surplus), we will pay it to you unless the law requires
US to pay it to someone else. If money from the sale is not enough to pay
the amount you owe, you must pay the rest to us. If you do not pay this
amount when we ask, we may charge you interest at a rate not exceeding
the highest lawful rate until you pay.

What we may do about optional insurance, maintenance, service, or
other contracts. This contract may contain charges for optional
insurance, maintenance, service, or other contracts. If we demand that
you pay all you owe al once or we repossess the vehicle, we may claim
benefits under these contracts and cancel them to obtain refunds of
uneamed charges to reduce what you owe or repair the vehicle, If the
vehicle is a total loss because it is confiscated, damaged, or stolen, we
may claim benefits under these contracts and cancel them to obtain
refunds of unearned charges to reduce what you owe.

 

a

 

Seller's

Right to Cancel

Seller agrees to deliver the vehicle to you on the date this contract Is s
for Seller to verify your credit, locate financing for you on the exact te
financial institution. You agree that Seller has the number of days sta

to assign this contract within this time period to any one of the financial institutions with whom Seller regularly does business under an
Seller's right to cancel this contract ends upon assignment of this

assignment acceptable to Seller, Seller may cancel this contract.
contract.

If Seller elects to cancel per Paragraph a above, Seller will give you written natice
to you). In that event, you may have the option of negotiating and signing a new contract with different financing terms (for example, a
larger down payment, a higher annual percentage rate, a required cosigner,
you must return the vehicle to Seller within 48 hours in the same condition as when sold other

Upon receipt of the notice of cancellation,
than reasonable wear for the time you had it. Except as described bel
from you in connection with this contract.

Hf you do not return the vehicle within 48 hours after receipt of the not

to take it back (including repossession if done peacefully) and you will be liable for all expenses incurred by Seller in taking the vehicle
including reasonable attorney's fees. If you fail to return the vehicle within 48
you agree to pay Seller the charge shown in the Seller's Right to Cancel provision below

from you,

recelpt of the notice of cancellation.
While the vehicte is in your
vehicle, are in full force and
damage done to the vehicle

below) remain in effect even after you no longer

possession, all terms of this contract, including those relating to use of the vehicle and insurance for the
you assume all risk of loss or damage to the vehicle. You must pay all reasonable costs for repair of any
while the vehicle is in your possession. Seller may deduct from any consideration due to you under paragraph
c, above Seller's reasonable costs to repair the vehicle and any daily charges you incur if you fail to return the vehicle within 48 hours after
receipt of the notice of cancellation. If Seller cancels this contract, the terms of this Seller’s Right to Cancel provision (including those
have possession of the vehicle.

igned by Seller and you. You understand that it may take a few days
rms shown on page 1 of this contract, and assign this contract to a
ted below to assign this contract. You agree that if Seller is unable

(or in any other manner in which actual notice is given
etc.) or you may pay with alternate funds arranged by you.

ow, Seller must give you back all consideration Seller has received
ice of cancellation, you agree that Seller may use any lawful means

hours after receipt of the notice of cancellation,
for each day you do not return the vehicle after

 

 

NOTICE: ANY HOLDER OF THIS CONSUMER CREDI

THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS

THE PROCEEDS HEREOF. RECOVERY HEREUNDER

DEBTOR HEREUNDER.

The preceding NOTICE applies only to goods or services obtained
Buyer will not assert again

T CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH

OR SERVICES OBTAINED PURSUANT HERETO ORWITH

BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE

primarily for personal, family or household use. In all other cases,
st any subsequent holder or assignee of this contract any claims or defenses the Buyer (debtor) may have

against the Seller, or against the manufacturer of the vehicle or equipment obtained under this contract.

 

 

SELLER'S RIGHT TO CANCEL - if Buyer and Co-buyer sign here,
Seller the right to cancel if Seller is unable to assign this contra
within 48 hours after receipt of the notice of cancallation,
of cancellation until the vehicle is returned or repossessed.

Buyer Signs

_ NIA xH

the provisions of the Seller's Right to Cancel section above, which gives the

ctwithin._.. N/A __days, will apply. If you fail to return the vehicle
you agree to pay Seller a charge of $

Co-Buyer Signs

——~——N/A_____ per day from the date

NIA

 

 

LAW 553-FL-ARB-ea 5/14 v1 Page 5 of 7
 

Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 8 of 14

 

 

 

 

 

 

 

 

 

 

 

Trade-In Vehicle Trade-In Vehicle
Year NYA Make NIA Year _N/A Make N/A
Model N/A Model N/A
VIN N/A VIN NIA
Gross Trade-In Allowance § N/A Gross Trade-In Allowance $ N/A
Payoff Made by Seller § N/A (®) | Payoff Made by Seller § N/A (e)
Lienholder N/A Lienholder N/A

 

 

 

You assign to Selfer all of your rights, title and interest in such trade-in vehicle(s). Except as expressly stated to Seller in writing, you represent that your trade-in vehicle(s) has not
been involved in an aceident, has not had any major body damage or required any major engine repalr, and was not previously used as a taxicab, police vehicle, short term rental or
is a vehicle that is rebuilt or assembled from parts, a kit car, a replica, a flood vehicle, or a manufacturer buy back,

Buyer [nitials L N/A Co-Buyer Initials I N/A

Trade-In Payoff Agreement: Seller relied on information from you and/or the lienholder or fessor of your trade-in vehicle to arrive al the trade-in payoff amount shown above and in Item 2 of the ltemnization
of Amount Financed as the Pay Oif Made by Sefier. You understand that the amounl quoted is an estimate.

Seller agrees to pay the payoff amount shown above and in Item 2 to the lienholder or lessor of the trade-in vehicie, or its designee. if the actual payoff amount is more than the amount shown above and in
tem 2 you must pay the Seller the excess on demand. If the actual payoff amount is less than the amount shown above and in Item 2 Seller will refund to you any overage Seller receives from your prior
lienholder or lessor. Except as siated in the “NOTICE” on at TA this contract, any assignee of this contract will nol be obligated to pay the Pay Off Made by Seller NT a and in (tem 2 or any refund.

Buyer Signature X J Co-Buyer Signature X

The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
and retain its right to receive a part of the Finance Charge.

HOW THIS CONTRACT CAN BE CHANGED. This contract contains the entire agreement between you and us relating to this contract, Any change to this contract must be in writing and we
must signi. No oral changes are binding, Buyer Signs XK, S=> Co-Buyer Signs XK N/A

If any part of this contract is not valid, all other parts stay valid, We may delay or refrain from enforcing any of our rights under this contract without losing them. For example, we may
extend the time for making some payments without extending the time for making others.

See the rest of this contract for other important agreements.

NOTICE TO THE BUYER: a) Do not sign this contract before you read it or if it contains any blank spaces. b) You are
entitled to an exact copy of the contract you sign. Keep it to protect your legal rights.

You agree to the terms of this contract. You confirm that before you signed this contract, we gave it to you, and you were free to take it
and review it. You acknowledge that you have read all pages of this contract, including the arbitration provision on page 7, before signing
below. You confirm that you received a completely filled-in copy when you signed it.

Buyer Signs XL_ “4, Date 98/12/2019 Co-Buyer Signs XL. N/A Date __NiA

Co-Buyers and Other Owners — A co-buyer is a person who is fesponsible for paying the entire debt. An other owner is a person whose name is on the title to the vehicle but
does not have to pay the debt. The other owner agrees to the security interest in the vehicle givan to us in this contract.

 

 

 

 

 

 

 

 

Other owner signs here X N/A Address N/A
Seller Signs Al Hendrickson Jr. Enterprises, inc. Date 08/12/2019 py XL Title finance mang

 

 

 

 

LAW 553-FL-ARB-ea 5/14 v1 Page 6 of 7
 

Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 9 of 14

ARBITRATION PROVISION
PLEASE REVIEW - IMPORTANT - AFFECTS YOUR LEGAL RIGHTS
1. EITHER YOU OR WE MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT OR BY JURY TRIAL.
2. IF A DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR RIGHT TO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS MEMBER ON ANY CLASS CLAIM
YOU MAY HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY CONSOLIDATION OF INDIVIDUAL ARBITRATIONS.
3. DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE GENERALLY MORE LIMITED THAN IN A LAWSUIT, AND OTHER RIGHTS THAT YOU AND WE WOULD
HAVE IN COURT MAY NOT BE AVAILABLE IN ARBITRATION,
Any claim or dispute, whether in contract, tort, statute or otherwise (including the interpretation and scope of this Arbitration Provision, and the arbitrability of the

claim or dispute), between you and us or our employees, agents, Successors or assigns, which arises out of or relates to your credil application, purchase or

 

basis and not as a class action. You expressly waive an right you may have to arbitrate a class action. You may choose the American Arbitration Association,
1633 Broadway, 10th Floor, New York, New York 10019 (www.adr.org), or any other organization to conduct the arbitration subject to our approval. You may get a
copy of the rules of an arbitration organization by contacting the organization or visiting its website.

Arbitrators shall be attomeys or retired judges and shail be selected pursuant to the a plicable rules. The arbitrator shall apply governing substantive law and the
applicable statute of limitations. The arbitration hearing shall be conducted in the federal district in which you reside untess the Selter-Creditor is a party to the
claim or dispute, in which case the hearing will be held in the federal district where this contract was executed. We will pay your filing, administration, service or
case management fee and your arbitrator or hearing fee all up to a maximum of $5000, unless the law or the rules of the chosen arbitration organization require
us lo pay more. The amount we pay may be reimbursed in whole or in part by decision of the arbitrator if the arbitrator finds that any of your claims is frivolous
under applicable law. Each party shall be responsible for its own attorney, expert and other fees, unless awarded by the arbitrator under applicable taw. If the
chosen arbitration organization's rules conflict with this Arbitration Provision, then the provisions of this Arbitration Provision shall control, Any arbitration under
this Arbitration Provision shall be governed by the Federal Arbitration Act (9 U.S.C. § 1 et. $eq.) and not by any state law concerning arbitration. Any award by the
arbitrator shail be in writing and will be final and binding on all parties, subject to any limited fight to appeal under the Federal Arbitration Act.

You and we retain the right to seek remedies in small claims court for disputes or claims within that court's jurisdiction, unless such action is transferred, removed
or appealed to a different court. Neither you nor we waive the right to arbitrate by using self-help remedies, such as repossession, or by filing an action to recover
the vehicle, to recover a deficiency balance, or for individual injunctive relief. Any court having jurisdiction May enter judgment on the arbitrator's award. This
Arbitration Provision shail survive any termination, payoff or transfer of this contract. If any part of this Arbitration Provision, other than waivers of class action
rights, is deemed or found to be unenforceable for any reason, the remainder shail remain enforceable. If a waiver of class action rights is deemed or found to be
unenforceable for any reason in a case in which class action allegations have been made, the remainder of this Arbitratlon Provision shall be unenforceable,

 

 

 

 

 

 

Seller assigns its interest in this contract to Exeter Finance LLC (Assignee) under the terms of Seller's agreement(s} wilh Assignee.
| Assigned with recourse 4 Assigned without recourse i) Assigned with limited recourse
Seller Al Hendrickson Jr. Enterprises, inc. By M4 bee | Title finance manager

 

LAMY FORM NO. 553-FL-ARB-oa rev.sie us. PATENT NO 0460,702
C2014 The Reynalds and Reynolds Company

THE 0 EX

FIWESS

FESS FOR PURPOSE OF THiS FORM CONST Sola Oo EN Oe set, LAW 553-FL-ARB-ea 5/14 v1 Page 7 of 7
11/19/2020

Identification Number:
Title State:

Status:

Reading/ Status:

Title with Electronic Lien

Case 20-15320-LMI

Vehicle Information Check

Vehicle Information:
JM1DKDC76K1406647_ [Year/Make:
FLORIDA
131430576
ACTIVE

14,081 ACTUAL
MILEAGE

GRAY
809

Issue Date:
Print Date:

Date:

 

Information:

Doc 7Ovehipte|eigrmatiingimck Page 10 of 14

2019 MAZDA
1
19
19

8/12/2019

AUTO
1 owner

 

Lien Information

 

 

Name Address Date Receipt Date
EXETER FINANCE LLC PO BOX 677 8/12/2019 8/12/2019
WILMINGTON, OH 45177- 0677

 

If any of the information on this record needs to be corrected, please contact your tax
collector and complete appropriate paperwork to update the record.
If you have lost or misplaced your title and need to apply for a duplicate, click here for the

form and instructions.

https://services.filhsmv.gov/MVCheckWeb/ResultView.aspx

exhib B

 
Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 11 of 14

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

In re:
Case No. 20-15320
Byron V Flores,
Debtor(s) Chapter 13

 

AFFIDAVIT OF INDEBTEDNESS IN SUPPORT OF EXETER FINANCE LLC’S
MOTION FOR RELIEF FROM STAY

Before me, the undersigned authority, personally appeared Nancy Wafer, who, being
duly sworn, deposes and says:

I, Iam Nancy Wafer. I am employed as a Bankruptcy Specialist by Exeter Finance
LLC (“Creditor”).

2. This affidavit is based upon Creditor’s loan payment records as of November 11,
2020. These records are regularly maintained in the course of business of Creditor and it is the
regular practice of Creditor to make and maintain these records. These records reflect loan
payments that are noted in the records at the time of receipt by persons whose regular duties
include recording this information. I maintain these records for Creditor and regularly use and
rely upon them in the performance of my duties.

3. Debtor maintains a loan, account number XXXX4637, with Creditor. Creditor
holds a security interest in the following property:

2019 MAZDA CX-3, VIN JMIDKDC76K1406647

x hint
Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 12 of 14

4, The payments on this loan account, due for May 26", 2020 through October 26%,
2020, in the amount of $482.86 each for a total of $2,897.16 have not been received by Creditor.

5. The payoff balance owed on this loan account is $21,815.55, as of November 11,
2020, excluding attorney fees and costs.

6. Creditor does not have current verifiable proof of collision and comprehensive
insurance covering the vehicle.

7. The contract and proof of title attached to this motion as exhibits are true and
accurate copies of the original documents.

8. This concludes my affidavit.

YP BihLo— laf ir.

Nancy Wafer| J

SWORN TO AND SUBSCRIBED TO before me under penalty of perjury as being true
and correct based on the personal knowledge of Creditor’s books and business records this

 

 

 

fk day of AO , 2020 _, by Nancy Wafer, who is personally known to
_ NOTARY PUBLIC’
Sign:
Print: ( ere. bse.
<>

 

 

ln, JACKIE L. OLSON
re 3 Notary Public, State of Texas
= Comm, Expires 10-15-2022 State of Texas at Large

Natary ID 129994247

   

 

 

 

“as o
“ry

 

 

 

My Commission Expires: | o- 15° #3}
Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 13 of 14

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE:
BYRON V FLORES, Case no. 20-15320-BKC-LMI
Chapter 13
Debtor(s). /

 

ORDER GRANTING EXETER FINANCE LLC RELIEF FROM STAY

THIS CAUSE came before the Court on xxx, 2020 at xxx p.m., on Exeter
Finance LLC’s Motion for Relief from Stay (DE #XX). Upon consideration
of the motion and the record, it is

ORDERED that:

1. The Motion for Relief from Stay filed by Exeter Finance LLC
fka Exeter Finance Corp. (“Movant”) is GRANTED and the stay imposed
pursuant to 11 U.S.C. Section 362 is modified so as to allow Movant
to repossess or replevy the 2019 MAZDA CX3 UTILITY 4D TOURING 2.0L 14,
VIN JMIDKDC76K1406647 (Account #XXX4637), to sell the vehicle, and to

apply the proceeds of the sale of the vehicle to the amount owed to

ex hint D
Case 20-15320-LMI Doc 70 Filed 11/20/20 Page 14 of 14

Movant.

2. The stay is modified for the purpose of allowing Movant to
obtain and sell the vehicle and to apply the proceeds of the sale to
the indebtedness owed to Movant or to proceed in a Court of competent
jurisdiction for the sole purpose of seeking in rem remedies. Movant
shall not seek nor obtain any in personam judgment against the debtor.

3. Rule 4001(a) (3) of the Federal Rules of Bankruptcy Procedure
is not applicable and Movant may immediately enforce and implement this

order granting relief from the automatic stay.

###

Copies furnished via ECF to:

Gerard M. Kouri, Jr., Esq., counsel for Movant
Office of the US Trustee

Nancy K. Neidich, Trustee

Robert Sanchez, Esq., attorney for debtor

Attorney Kouri is directed to mail a conformed copy of this Order to
Byron V. Flores, debtor, immediately upon receipt of this Order and
shall file a certificate of service with the Clerk of the Court.

Submitted by:

GERARD M. KOURI, JR., P.A.

5311 King Arthur Ave, Davie, FL 33331
Tel (954) 862-1731; Fax (954) 862-1732
Email: gmkouripaecf@gmail.com
